El Juez Asociado Sr. MacLeary
emitió la siguiente opinión del Tribunal.
En la presente causa el recurrente fué acusado, en unión de otro, del hurto de una novilla. Se formuló debidamente una acusación contra el mismo, la que fué presentada en la Corte de Distrito de Mayagüez. Él fué debidamente traido ante la Corte y pidió un juicio por jurado, y su compañero escogió ser juzgado por la Corte. Dejardens solo interpone recurso de apelación contra la sentencia en esta causa. Después de haber oido todo el testimonio, en el día 9 de Octubre, el jurado dió el siguiente veredicto; .
“Nosotros los del jurado, y en su representación el Presidente que sus-cribe, declaramos al acusado Pedro Dejardens culpable de complicidad del delito de hurto de que se le acusa.”
La Corte, después de considerar los hechos probados, los que era innecesario incorporar en la sentencia, condenó al acusado á un año de presidio, con trabajos forzados, en el día 13 de Octubre, é inmediatamente el convicto, por con-ducto de su abogado, dió debido aviso de apelación, siendo admitido á la fianza en la suma de quinientos dollars.
Ante este Tribunal no compareció ni el demandado' ni su abogado personalmente, ó por escrito, y la causa fué some-tida al argumento oral é informe del Fiscal.
Hemos examinado cuidadosamente todo el auto, que con-tiene los hechos probados en el juicio, y la sustancia del testimonio prestado por cada testigo separadamente. Hemos además hecho referencia cuidadosa á todas las secciones del *532estatuto aplicables al caso, y consideramos que la acusación fué hecha en debida forma, y que se procedió con el juicio según la ley, y que después de haberse presentado suficiente evidencia ante el mismo, sobre la cual la Corte pronunció la sentencia condenando al acusado, por el delito de hurto de mayor cuantía, al presidio, pronunciando la sentencia más mínima prescrita por la ley.
No se ha encontrado error alguno en el procedimiento, ó en la sentencia de la Corte inferior, y por esa razón la misma se confirma.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones y Aso-ciados, Plernández y Sulzbacher.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.